                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARC ANDERSON, et al.,                             Case No. 15-cv-02172-JSW
                                                        Plaintiffs,                         ORDER TO PLAINTIFFS TO SHOW
                                   8
                                                                                            CAUSE WHY DOCUMENTS
                                                 v.                                         IDENTIFIED AS CONFIDENTIAL RE
                                   9
                                                                                            MOTION IN LIMINE TO EXCLUDE
                                  10     SEAWORLD PARKS AND                                 DUFFUS TESTIMONY SHOULD BE
                                         ENTERTAINMENT, INC.,                               MAINTAINED UNDER SEAL
                                  11                    Defendant.                          Re: Dkt. No. 308
                                  12
Northern District of California
 United States District Court




                                  13          On June 7, 2019, Defendant filed a motion in limine to exclude the expert testimony of Dr.

                                  14   David Duffus, and filed an administrative motion to file portions of its motion and the exhibits in

                                  15   support thereof under seal. (Dkt. No. 308.) According to Defendant’s motion to seal, certain

                                  16   materials were designated confidential by Plaintiffs, although some of the materials also contain

                                  17   information that Defendant designated as confidential.

                                  18          Plaintiffs have not filed a declaration pursuant to Northern District Civil Local Rule 79-5

                                  19   in response to Defendant’s motion. Accordingly, by no later than August 23, 2019, Plaintiffs shall

                                  20   file a declaration demonstrating why the documents they have designated as confidential should be

                                  21   maintained under seal. If Plaintiffs do not submit a declaration by that date, the Court will rule on

                                  22   the motion based solely on the information presented by Defendant.

                                  23          IT IS SO ORDERED.

                                  24   Dated: August 13, 2019

                                  25                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                  26                                                    United States District Judge
                                  27

                                  28
